DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0157004 to Huang et al. (“Huang”), and further in view of U.S. Pub. No. 2018/0321459 to Kim (“Kim”).
 	Regarding claim 1, Huang teaches an imaging device comprising: 
a lens that converges object light (camera lens, reference number 200 in Figure 1); 
an imaging element that photoelectrically converts the object light received from the lens (image sensor, reference number 300); 
a circuit base that includes a circuit configured to output a signal received from the imaging element to an outside (reference number 80, circuit board with circuitry used for processing and outputting image signals); 
an actuator that drives the lens in at least either one of an X-axis direction and a Y-axis direction (paragraph [0007] teaches that to perform optical image stabilization, the frame is driven laterally along the x-axis and y-axis); and 
plural detection units that are so disposed as to face plural first coils included in the actuator, and detect magnetic fields generated by the first coils (paragraph [0063] teaches a fine pattern coil to generate electromagnetic driving force along the x-axis and y-axis and corresponding displacement sensors such as a Hall sensor that senses magnetic fields).
While Huang teaches generating a vibration signal to transmit to the driver board so that the fine pattern coils generate an electromagnetic driving force, Huang does not teach that the lens is driven with a PWM (Pulse Width Modulation) waveform.
Kim, similarly to Huang, teaches a lens driving device that drives a lens in the x-axis and y-axis directions for optical image stabilization, and further teaches driving a coil with a PWM signal (see for example, paragraph [0091] or [0338]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang with that of Kim to use a pulse width modulation waveform signal to drive the lens to provide accurate control of the voltage and frequency output to the actuator and thus control torque and speed of machine.  
 	Regarding claim 2, Huang in view of Kim teach the imaging device according to claim 1, wherein the actuator drives the lens to reduce an effect of hand-vibration (paragraph [0004] teaches anti-shaking function achieved by using optical image stabilization).
 	Regarding claim 3, Huang in view of Kim teach the imaging device according to claim 2, wherein the actuator also drives the lens in a Z-axis direction that is a direction for shifting a focus (paragraph [0046] teaches moving the lens along the z-axis for auto focus function).
 	Regarding claim 4, Huang in view of Kim teach the imaging device according to claim 1, wherein each of the detection units detects induced electromotive force generated by the magnetic fields.
 	Regarding claim 5, Huang in view of Kim teach the imaging device according to claim 4, wherein each of the detection units detects a position of the lens on a basis of the induced electromotive force (paragraph [0056] teaches that each of the fine pattern coil corresponds to one of the magnets and when currents are supplied to the fine pattern coils, electromagnetic induction occurs between the first fine pattern coils and the magnets to drive the frame; paragraph [0063] teaches that a displacement sensor may be a Hall effect sensor and is used to detect the amount of displacement between the lens frame and driver in the x-axis or y-axis direction and this displacement is fed back to the drive board to precisely control displacement of the frame).
	Regarding claim 9, Huang in view of Kim teach the imaging device according to claim 1, Huang further teaches each of the detection units includes a second coil, and center positions of the first coils and center positions of the second coils are not aligned with each other (paragraph [0061] teaches that the detection units includes two coils: an x-axis coil and a y-axis coil, they are arranged in an L-shape such that the center positions are not aligned with each other).
 	Regarding claim 10, Huang in view of Kim teach the imaging device according to claim 9, but are silent on the second coils are asymmetrically disposed with respect to an optical center.  One of ordinary skill in the art would be able to arrange the second coils in a variety of configurations including asymmetrically with respect to the optical center depending on the intended motion and detection of moving parts.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang in view of Kim to arrange the second coils asymmetrically with respect to an optical center to provide the require force to move the lens in specified directions.
 	Regarding claim 11, Huang in view of Kim teach the imaging device according to claim 9, wherein magnets are so provided as to face the first coils, and the second coils are located between the first coils and the magnets (paragraph [0062] teaches the x-axis coils and the y-axis coils that face each other in an L-shape configuration and are located next to the magnet 30).
 	Claim 12 is rejected similarly to claim 1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kim, further in view of U.S. Pub. No. 2019/0339542 to Murakami et al. (“Murakami”).
 	Regarding claim 6, Huang in view of Kim teach the imaging device according to claim 1, but is silent on wherein each of the detection units detects a position of the lens in a Z-axis direction on a basis of an integrated value obtained by integrating dielectric electromotive force detected by the plural detection units.
	Murakami, similarly to Huang, also teaches a Hall effect sensor disposed to face a position detecting magnet and configured to detect the position of AF movable part in the optical-axis direction based on the change in magnetic field and a coil control part to control the energization current through a coil part based on a control signal and based on the detection result of the Hall element (see paragraph [0121]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang in view of Kim further in view of Murakami to detect a position of the lens in a Z-axis, (optical axis) direction based on a value obtained by a plurality of detection units including a Hall sensor to sense the change in magnetic field so that the position along the optical axis is known and can be adjusted to optimize focus.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kim, further in view of U.S. Pub. No. 2010/0091120 to Nagata (“Nagata”).
 	Regarding claim 7, Huang in view of Kim teach the imaging device according to claim 1, but are silent on each of the detection units detects inclination of the lens.
	Nagata teaches a lens driving module with shake correcting function including a sensor for detecting a variation of inclination of the lens drive module 9see paragraph [0023]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang in view of Kim further in view of Nagata to use the detection units to detect inclination of the lens so that the device may move the lens to a desired position for example to stabilize the lens.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kim, further in view of U.S. Pub. No. 2020/0304715 to Fushida (“Fushida”).
 	Regarding claim 8, Huang in view of Kim teach the imaging device according to claim 1, but are silent on each of the detection units detects rotation of the lens.
	Similar to Huang, Fushida teaches a lens driving unit for correcting image shake and also uses a Hall element.  Fushida teaches the hall element may detect rotation position (angle) of the sliding lens unit (paragraph [0091]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang in view of Kim further in view of Fushida to use Hall sensors to further detect the rotation of the lens so that feedback on the position may aid in positioning the lens into an optimal position for image stabilization or focus.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697